                  1       Michael E. Brewer (State Bar No. 177912)
                           michael.brewer@bakermckenzie.com
                  2       BAKER & McKENZIE LLP
                          Two Embarcadero Center, 11th Floor
                  3       San Francisco, California 94111
                          Telephone: + 1 415 576 3000
                  4       Facsimile: + 1 415 576 3099

                  5       Arthur J. Rooney (admitted pro hac vice)
                          arthur.rooney@bakermckenzie.com
                  6       Baker & McKenzie LLP
                          300 East Randolph Street, Suite 5000
                  7       Chicago, IL 60601
                          Telephone: +1 312 861 2838
                  8       Facsimile: +1 312 698 2960

                  9       Attorneys for Defendant
                          CHERNE CONTRACTING CORPORATION
               10

               11                                       UNITED STATES DISTRICT COURT

               12                                     NORTHERN DISTRICT OF CALIFORNIA

               13

               14         BEATRICE PARKER on behalf of herself, and               Case No. 4:18-cv-01912-HSG
                          all others similarly situated,
               15                                                                 STIPULATION AND ORDER TO
                                        Plaintiff,                                EXTEND TIME TO FILE RESPONSE
               16                                                                 TO SECOND AMENDED
                                 v.                                               COMPLAINT
               17
                          CHERNE CONTRACTING CORPORATION,
               18         and DOES 1 through 10, inclusive,                       Judge:     Hon. Haywood S. Gilliam, Jr.
               19                       Defendants.
               20

               21

               22

               23

               24

               25

               26

               27

               28
Baker & McKenzie LLP
Two Embarcadero Center
       11th Floor                                                                                       CASE NO.: 4:18-cv-01912-HSG
San Francisco, CA 94111                     STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO SECOND AMENDED COMPLAINT
    +1 415 576 3000
                  1                 Pursuant to Local Rule 6-2, Plaintiff Beatrice Parker (“Plaintiff”) and Defendant Cherne

                  2       Contracting Corporation (“Defendant”) hereby stipulate to this request that the Court enter an order

                  3       extending Defendant’s time to file its response to Plaintiff’s Second Amended Complaint (Dkt. # 32,

                  4       “Motion to Dismiss”) until March 4, 2019. Good cause exists for the extension, and this extension

                  5       should not affect the currently scheduled hearing date.

                  6                                                      RECITALS

                  7                 1.     Defendant removed this case to the U.S. District Court for the Northern District of

                  8       California on March 28, 2018. (Dkt. # 1.) Defendant subsequently filed its Motion to Dismiss (Dkt.

                  9       No. 8).

               10                   2.     On January 29, 2019, the Court granted in part and denied in part Defendant’s Motion

               11         to Dismiss. (Dkt. No. 32.)

               12                   3.     On February 11, 2019, Plaintiff filed a Second Amended Complaint (Dkt. No. 32

               13         “SAC”.)

               14                   4.     Defendant’s response to the SAC is currently due on February 25, 2019.

               15                   5.     On February 22, 2019, the parties met and conferred and agreed to request an order

               16         extending the time for Defendant to file its response to Plaintiff’s SAC. The parties agreed to an

               17         extension until March 4, 2019.

               18                   6.     Good cause exists for the extension, and the extension request is brought in good faith

               19         and not for purposes of undue delay. Defendant is analyzing whether it will file a partial or

               20         complete motion to dismiss the SAC and is conferring with Plaintiff’s counsel about the arguments.

               21         ///

               22         ///

               23         ///

               24         ///

               25         ///

               26         ///

               27         ///

               28         ///
Baker & McKenzie LLP
Two Embarcadero Center                                                        1
       11th Floor
San Francisco, CA 94111                                                                                   CASE NO.: 4:18-cv-01912-HSG
    +1 415 576 3000                           STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO SECOND AMENDED COMPLAINT
                  1                                                  STIPULATION

                  2              Pursuant to Local Civil Rule 6-2, the parties hereby jointly stipulate to a request for an order

                  3       granting Defendant a seven-day extension, until March 4, 2019, within which to file its response to

                  4       Plaintiff’s Second Amended Complaint.

                  5       Dated: February 25, 2019                              BAKER & MCKENZIE LLP
                  6

                  7                                                             By: /s/ Arthur J. Rooney
                                                                                   Arthur J. Rooney
                  8
                                                                                Attorney for Defendant
                  9                                                             CHERNE CONTRACTING CORPORATION
                10        Dated: February 25, 2019                              KELLER GROVE LLP
                11

                12                                                              By: /s/ Robert Spencer
                                                                                   Robert Spencer
                13
                                                                                Attorney for Plaintiff
                14                                                              BEATRICE PARKER
                15
                                                                  Signature Attestation
                16
                                 Pursuant to Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document has
                17
                          been obtained from each of the above signatories.
                18

                19        Dated: February 25, 2019                              BAKER & MCKENZIE LLP

                20
                                                                                By: /s/ Arthur J. Rooney
                21
                                                                                   Arthur J. Rooney
                22

                23

                24

                25

                26

                27

                28
Baker & McKenzie LLP
Two Embarcadero Center                                                      2
       11th Floor
San Francisco, CA 94111                                                                                 CASE NO.: 4:18-cv-01912-HSG
    +1 415 576 3000                         STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO SECOND AMENDED COMPLAINT
                  1                                                     ORDER

                  2              Pursuant to the foregoing stipulation to extend time for Defendant to file its response to

                  3       Plaintiff’s Second Amended Complaint, Defendant’s response is now due on March 4, 2019.

                  4       IT IS SO ORDERED

                  5

                  6       Dated: February 26, 2019                                      ______________________________
                  7                                                                     HON. HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
Baker & McKenzie LLP
Two Embarcadero Center                                                     3
       11th Floor
San Francisco, CA 94111                                                                                CASE NO.: 4:18-cv-01912-HSG
    +1 415 576 3000                        STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO SECOND AMENDED COMPLAINT
